Order, Supreme Court, Bronx County (Gerald Esposito, J.), entered January 11, 2000, which, to the extent appealed from as limited by the brief, denied plaintiffs motion for a default judgment against defendants-respondents and granted defendants-respondents’ cross motion to compel acceptance of their answer, unanimously affirmed, without costs.
Although defendants-respondents promptly forwarded the complaint to their insurance carrier, their carrier, by reason of internal confusion in its legal department during a period of departmental reorganization, did not timely refer the complaint to counsel. Accordingly, since there was a reasonable excuse for defendants-respondents’ evidently non-prejudicial two-month delay in answering, and their verified answer, submitted in support of their cross motion, sufficiently set forth the merits of their defense (see, Ganvey Merchandising Corp. v Knudsen El. Corp., 169 AD2d 518), plaintiffs motion for a default judgment was properly denied and defendants-respondents’ cross motion to compel acceptance of their answer was properly granted. Concur—Sullivan, P. J., Nardelli, Williams, Saxe and Friedman, JJ.